Citation Nr: 0410109	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-24 824	)	DATE
	)
	)

                                                    On appeal from 
the 
        Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the September 1999 Board of Veterans' Appeals (Board) 
decision that found no new and material evidence to reopen the 
claim for service connection for the cause of the veteran's death 
should be revised or reversed on grounds of clear and unmistakable 
error. 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
October 1945 with Regular Philippine Army service from October 
1945 to March 1946.  He died in August 1980.  The moving party is 
the veteran's surviving spouse. 

The moving party seeks revision or reversal of a September 1999 
Board decision that found no new and material evidence to reopen 
the claim for service connection for the cause of the veteran's 
death.  

The Board notes that the moving party apparently appealed the 
September 1999 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  However, a November 2000 Court Order 
indicates that such appeal was dismissed due to her failure to 
prosecute.  Therefore, there is no impediment to current 
consideration of her motion to revise or reverse the September 
1999 Board decision.  See 38 C.F.R. § 20.1400 (2003) (Board 
decisions subject to motions to revision or reversal).   
 

FINDINGS OF FACT

1.  In a September 1999 decision, the Board found no new and 
material evidence to reopen the claim for service connection for 
the cause of the veteran's death.  

2.  The moving party alleges that the Board's decision is null and 
void because the veteran's service medical records, if made, are 
noted to have been lost or destroyed as a result of the war, such 
that it had no basis on which to render its decision.  



CONCLUSION OF LAW

The moving party's allegation of error in the September 1999 Board 
decision that found no new and material evidence to reopen a claim 
for service connection for the cause of the veteran's death fails 
to rise to the level of clear and unmistakable error required to 
revise or reverse the decision.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  
However, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  See also 38 
C.F.R. § 20.1411 (2003) (obligations imposed by other statutes 
listed are not applicable to motions to revise or reverse Board 
decisions).  Thus, the Board will adjudicate the motion without 
further VCAA discussion.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2003).  
However, a final Board decision may be revised or reversed on 
grounds of clear and unmistakable error. 38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

To warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Clear and unmistakable error does not 
include a change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to fulfill 
the duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when that 
decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made includes 
relevant documents possessed by VA not later than 90 days before 
such record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by the 
moving party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party if 
other than the veteran; the applicable VA file number; and the 
date of the Board decision to which the motion relates.  Motions 
that fail to comply with these requirements shall be dismissed 
without prejudice. 38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements.  Motions that fail to 
comply with these requirements shall be dismissed without 
prejudice as to refiling.  38 C.F.R. § 20.1404(b).  See Disabled 
American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1605 (2001) 
(invalidating the provision of 38 C.F.R. § 20.1404(b) that 
required that a motion be denied if the pleading requirements of 
that section were not met).

In this case, the moving party set forth a motion for revision or 
reversal of the September 1999 Board decision in correspondence 
received in August 2003.  By letter dated in September 2003, the 
Board afforded the moving party's representative time in which to 
submit any additional comments.  The Board received supplemental 
argument from her representative in October 2003.

Briefly, review of the claims folder reveals that the moving party 
submitted her original claim for service connection for the cause 
of the veteran's death in June 1983.  In a September 1983 rating 
decision, the RO denied the claim, finding no evidence of 
disability related to service that contributed to the veteran's 
death.  The moving party attempted to reopen her claim in March 
1997.  The RO denied her claim in an April 1998 rating decision.  
The Board's September 1999 decision on appeal found no new and 
material evidence to reopen the claim for service connection for 
the cause of the veteran's death.  

In the August 2003 correspondence, the moving party essentially 
alleges that the September 1999 Board decision is null and void 
because, as stated in the decision, the service department has 
indicated that the veteran's service medical records, if made, 
were lost or destroyed as a result of the war.  She argues, 
therefore, that there was no evidence on which the Board could 
base its decision.  The October 2003 statement from the moving 
party's representative echoes these assertions.   

The most the undersigned can glean from these allegations is that 
the moving party asserts that, in the absence of service medical 
records, the Board was legally precluded from issuing any 
decision, such that the September 1999 decision is clearly and 
unmistakably erroneous.  However, neither the moving party nor her 
representative has provided, nor can the Board find, any support 
for the implicit assertion that merely issuing the September 1999 
Board decision constituted incorrect application of a statutory or 
regulatory provision extant at that time.  
38 C.F.R. § 20.1403(a).  Accordingly, the Board finds that the 
moving party has set forth a clear and specific allegation of 
error, but that the alleged error fails to rise to the level of 
clear and unmistakable error required to prevail on the motion. 
Id.  There being no other allegation of error in fact or law, the 
motion is denied.


ORDER

The motion for revision or reversal of the September 1999 Board 
decision on grounds of clear and unmistakable error is denied.




                       
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



